--------------------------------------------------------------------------------

EXHIBIT 10.10

SCP DISTRIBUTORS, LLC
EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is made this 17th day of January, 2003, by and
between SCP Distributors, LLC, a Delaware corporation (“Employer”), and
«EmployeeName» (“Employee”).

RECITALS

A.   Employer operates swimming pool wholesale distribution facilities
throughout the country operating as SCP Distributors, LLC of «BranchName» (“SCP
«BranchName»”).


B.   Employee desires to be employed by Employer, and Employer desires to employ
Employee, pursuant to the terms of this Agreement.


C.   The parties desire to specify their rights and responsibilities with
regards to each other by entering into this Agreement.


        NOW, THEREFORE, in consideration of the mutual covenants and promises as
specified hereinafter, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:

1.   EMPLOYMENT. Employer employs Employee, and Employee accepts employment with
Employer upon the terms and conditions stated in this Agreement.


2.   TERM. The Agreement shall become effective upon execution by both parties,
and shall remain in full force and effect until terminated pursuant to the
provisions of this Agreement.


3.   COMPENSATION.


  3.1   Salary. Employer shall pay to Employee a gross annual salary (“Salary„)
in the amount of $«AnnualSalary» payable in equal installments not less than
bi-weekly, and provide a bonus plan as described in section 3.2. All salary and
bonus payments shall be subject to withholding and other applicable taxes. The
annual salary may be increased, from time to time, at the sole discretion of
Employer.


  3.2   Annual Bonus. Employee is eligible for an annual bonus based on criteria
set forth in a separate bonus agreement. The Annual Bonus shall be paid by
Employer to Employee on, and shall not be earned by Employee unless Employee is
employed on, February 28th of the year following the calendar year in which
Annual Bonus is applicable. If Employee is not employed, for any reason, on
February 28th of the year following each applicable calendar year, Employee
shall not be eligible to receive Annual Bonus for the preceding calendar year.


1

--------------------------------------------------------------------------------

  3.3   Bonus Acknowledgment. Employee acknowledges and agrees that the
calculation and formulas used to define the Annual Bonus as set forth in Section
3.2 is subject to change, from year to year, and that it is Employer’s policy
that Profitability Bonuses do not accrue, nor are they subject to pro rata
payment.


  3.4   Withholding Taxes. All compensation paid to Employee pursuant to this
section 3 shall be subject to all applicable state, federal and local
withholding taxes.


4.   DUTIES. Employee will serve as an «JobTitle» for SCP «BranchName», and
shall perform such other specific services or duties as Employer assigns from
time to time.


5.   EMPLOYEE BENEFITS. Employee shall be entitled to participate in all
benefits Employer provides, or makes available to similarly situated employees
in the same classification or equivalent level of responsibility, as changed
from time to time by Employer.


6.   AUTOMOBILE ALLOWANCE. Employer shall pay to Employee an amount equal to
$525.00 per month, as an automobile allowance or be provided a vehicle under its
guidelines for like managers in SCP.


7.   EXTENT OF SERVICES. Employee shall devote his entire time, attention and
energies to Employer’s business and shall not, during the term of this
Agreement, be engaged in any other business activity that, in the good faith
discretion of the Employer, interferes with Employee’s duties for Employer,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage. However, Employee may invest his assets in such form or
other manner as will not require his services in the operation of the affairs of
the companies in which such investments are made.


2

--------------------------------------------------------------------------------

8.   DISCLOSURE OF INFORMATION. Employee acknowledges his position with Employer
has given Employee access to and will continue to give Employee access to
certain confidential and proprietary information (“Confidential Information”) of
Employer and such Confidential Information, including but not limited to
Employer’s products and services, business plans, business acquisitions,
processes, product or service research and development methods or techniques,
training methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution and
selling activities, consultants’ reports, marketing or other technical studies,
maintenance records, employment or personnel data, marketing data, strategies or
techniques, financial reports, budgets, projections, cost analyses, price lists,
formulae and analyses, employee lists, customer records, customer lists,
customer source lists, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing; is a valuable, special and unique
asset of Employer’s business. In consideration of Employee’s continued
employment with Employer, Employee agrees that, during his employment, and for a
period of one year after termination of this Agreement, he will not communicate,
disclose, divulge or make available to any person or entity (other than
Employer) any Confidential Information that he may know or possess or hereafter
come to know or possess as a result of his employment hereunder, except upon the
prior written authorization of Employer or as may be required by law or legal
process. In the event of a breach or threatened breach by Employee of the
provisions of this section 8, Employer shall be entitled to an injunction
restraining Employee from disclosing, in whole or in part, the Employer’s
Confidential Information, or from rendering any services to any person, firm
corporation, association, or another entity to whom such list or Confidential
Information, in whole or in part, has been disclosed or is threatened to be
disclosed, it being acknowledged by Employee that any such breach or threatened
breach will cause irreparable injury to Employer. Nothing in this section 8
shall be construed as prohibiting Employer from pursuing any other remedies
available to Employer for such breach or threatened breach, including the
recovery from Employee of damages, attorney fees and other costs and expenses
incurred by Employer. All memoranda, notes, records or other documents compiled
by Employee or made available to Employee during the Term, concerning the
business of Employer and its customers, shall be the property of Employer and
shall be delivered to Employer on the termination of Employee’s employment as
provided herein, or at any other time upon request.


9.   TERMINATION.


  9.1   Except as provided in Sections 9.3 and 9.4, Employer may terminate
Employee’s employment under this Agreement only upon fourteen (14) days written
notice to Employee. Employee may terminate Employee’s employment under this
Agreement only upon fourteen (14) days written notice to Employer.


3

--------------------------------------------------------------------------------

  9.2   If Employer terminates Employee’s employment for any reason other than
as provided in Section 9.3 and 9.4, Employer shall pay to Employee one week of
severance compensation for each twelve month period of completed service with a
minimum amount equal to one-half of a month’s Salary and a maximum of three
months’ salary as provided in Section 3.1 (“Severance Compensation”). Such
Severance Compensation shall be paid within thirty (30) days of the effective
date of termination, and such Severance Compensation shall be the sole severance
benefit payable to Employee by Employer.


  9.3   If Employee terminates his employment as provided in section 9.1,
Employer shall have the option of immediately terminating Employee without any
further liability or obligation to Employee, including the obligation to pay
Severance Compensation under Section 9.2.


  9.4   Employer may terminate Employee’s employment under this Agreement for
Cause without any obligation of providing advance notice to Employee. For the
purposes of this Agreement, Cause shall mean the Employee’s material breach of
this Agreement; or the Employee’s misconduct which may reasonably be anticipated
to have a material adverse effect upon Employer’s business; or the Employee’s
disregard of the lawful instructions of the Board of Directors or Officers of
Employer that are consistent with Employee’s position; or the abuse of alcohol
or drugs by the Employee; or the commission by Employee of a felony or an act
involving fraud, theft or dishonesty; or failure of Employee to adequately
perform his duties as determined in the sole discretion of the Employer.


10.   RESTRICTIVE COVENANT.


  10.1   The Employee hereby acknowledges and recognizes that during the term of
his employment with Employer, he will be privy to trade secrets and confidential
and proprietary information critical to Employer’s business within the
«BranchCity», «BranchState» market, and that Employer may find it extremely
difficult and disruptive to replace the Employee. Accordingly, Employee agrees
that, in consideration of the premises contained herein and the consideration to
be received by Employee hereunder, he will not, from and after the date hereof
until the first anniversary of the termination of Employee’s employment with
Employer:


    10.1.1   directly or indirectly carry on or engage in, represent in any way,
or be connected with, any business or activity (such business or activity being
hereinafter called a “Competing Business”) like or similar to or directly
competing with SCP «BranchName», or solicit any customer of SCP in any of the
following Louisiana parishes in which SCP is doing business: Caddo, Baton Rouge,
Jefferson and St. Tammany, whether such engagement shall be as an officer,
director, owner, employee, agent, partner, affiliate, or other participant in
any Competing Business;


    10.1.2   assist others in engaging in any Competing Business in any manner
described in the foregoing section 10.1.1;


4

--------------------------------------------------------------------------------

    10.1.3   induce the Employer’s customers to change or alter in any manner
their business dealings with Employer or either directly or indirectly contact
or cause to be contacted any of SCP «BranchName» customers as they exist at the
time Employee’s employment is terminated, for a period of one year from the
effective date of termination; or


    10.1.4   induce other employees of Employer to terminate their employment
with Employer or engage in any Competing Business.


  10.2   The Employee acknowledges and agrees that the foregoing restrictions
will limit his ability to become employed with a Competing Business, but he
nevertheless understands that he has received and will in the future receive
sufficient consideration and other benefits as an Employee of Employer and as
otherwise provided hereunder to clearly justify such restrictions, which in any
event (given his education, skills, and ability) the Employee does not believe
would prevent him from earning a living.


  10.3   In the event of Employee’s actual or threatened breach of the
provisions of this section 10, Employer shall be entitled to obtain an
injunction enjoining Employee from committing such actual or threatened breach.
Employer shall also be permitted to pursue any other available remedies
available for such breach or threatened breach, including the recovery of
damages from Employee, and Employee shall reimburse Employer for all reasonable
costs associated with the enforcement of this section 10 including court costs
and reasonable attorneys’ fees. If a court of competent jurisdiction determines
that any provision or restriction in this section 10 is unreasonable or
unenforceable, said court shall modify such restriction or provision so that it
then becomes an enforceable restriction of the activities of Employee that are
competitive with Employer.


5

--------------------------------------------------------------------------------

11.   NOTICES.


  11.1   Any notice, request, or other communication required or permitted under
this Agreement shall be in writing. Notice shall be deemed given only if
personally delivered or sent by registered or certified mail, return receipt
requested. Any notice so mailed shall be deemed given on the date received. All
such notices shall be given to the respective parties at the addresses
designated below, or to such other address as a party may designate in a like
manner:


          If to Employer: Patricia H. Finger
Director of Human Resources
SCP Distributors, LLC
109 Northpark Blvd., 4th Floor
Covington, LA 70433


          Copy to: Manuel Perez de la Mesa
Chief Executive Officer


          If to Employee: «EmployeeName»
_______________________________________________
_______________________________________________


  11.2   The refusal by a party to accept a notice does not affect the giving of
the notice.


12.   MISCELLANEOUS.


  12.1   Entire Agreement: Further Assurances. This Agreement and the Bonus
Agreement described in Section 3.2 hereof, constitute the entire agreement
between the parties pertaining to Employee’s employment as «JobTitle» of SCP
«BranchName» and all prior negotiations, and agreements, whether written or
oral, are merged into this Agreement. Each party hereto agrees to execute and
deliver such other documents, agreements or instruments and to take such further
action as may be reasonably requested by the other party hereto for the
implementation of this Agreement and the consummation of the transaction
contemplated hereby.


  12.2   Severability. If any provision of this Agreement shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
or part of a provision of this Agreement; but this Agreement shall be reformed
and construed as if such provision had never been contained in it, and any such
provision shall be reformed so that it would be valid, legal and enforceable to
the maximum extent permitted.


6

--------------------------------------------------------------------------------

  12.3   Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which counterparts
collectively shall constitute one document representing the agreement among the
parties.


  12.4   Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties to this Agreement and their respective successors
and assigns.


  12.5   Amendment. This Agreement may not be amended, discharged, or
terminated, or changed orally; and any such proposed amendment, discharge,
termination, or change shall be in writing and signed by the party against whom
such amendment, change, discharge, or termination is sought.


  12.6   Waiver of Breach. The waiver by any party of a breach of any provision
of this Agreement or the failure of any party to insist upon compliance with any
condition hereof shall not operate or be construed as a waiver of any subsequent
breach; and no waiver shall be valid unless it is in writing and is signed by
the party against whom such waiver is sought.


  12.7   Extension of Noncompete Period. The period of time during which
Employee is prohibited from competing with Employer pursuant to section 9 shall
be extended by any length of time during which Employee is in breach of any of
such covenants.


  12.8   Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of Louisiana without reference to principles of conflicts
of law.


  12.9   Survival. The provisions and restrictions contained in sections 8 and
10 shall survive the termination of this Agreement.


  12.10   Attorneys’ Fees and Expenses. In the event a party is required to
enforce any of the rights granted under this Agreement, the other party shall be
entitled to recover from the breaching party the reasonable attorneys’ fees,
costs and expenses incurred by the other party as a result of such breach.


  12.11   Recitals. All recitals set forth at the outset of this Agreement are
incorporated by reference in it and are true.


  12.12   Full Disclosure. Employee acknowledges that receipt of stock options
from the Employer is conditioned upon the execution of this Agreement. Employee
represents and acknowledges that Employee has carefully reviewed all of the
terms and conditions in this Agreement, and has been advised of Employee’s right
to seek independent legal counsel prior to execution of this Agreement.


7

--------------------------------------------------------------------------------

  12.13   Successors and Assigns; Benefits. This Agreement is a personal
contract and the Employee’s rights and obligations hereunder may not be
transferred or assigned by the Employee other than by will or the laws of
dissent or distribution. The rights and obligations of Employer hereunder shall
be binding upon and run in favor of the successors and assigns of Employer, and
this Agreement shall inure to the benefit of Employer’s successors and assigns.
In the event of any attempted assignment or transfer of rights hereunder by the
Employee contrary to the provisions hereof, Employer shall have no further
liability for payments hereunder.


        IN WITNESS WHEREOF, the parties have entered into this Agreement the
date first written above.

EMPLOYER EMPLOYEE SCP DISTRIBUTORS, LLC
By:_______________________________________________
   _______________________________________________          «GeneralManagerName»
«EmployeeName»          General Manager          «DivisionName»

8

--------------------------------------------------------------------------------


SCHEDULE
TO
FORM OF SCP EMPLOYMENT AGREEMENTS

Named Executive Officer       Base Salary A. David Cook   $ 180,000   John M.
Murphy    180,000   Richard P. Polizzotto    150,000   Christopher W. Wilson  
 154,000  

Annual Bonus

        The annual bonus for each of the Named Executive Officers listed above
is based upon earnings per share and various other performance measures
pertinent to the officer’s area of responsibility as determined by the
Compensation Committee and ratified by the Board of Directors.

Restrictive Covenant

        Section 10.1.1 of Mr. Wilson’s employment agreement is modified to
remove the references to Louisiana parishes, since Mr. Wilson’s principal place
of employment is not in Louisiana.

9